Name: Commission Regulation (EEC) No 1635/85 of 17 June 1985 amending Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 158/8 Official Journal of the European Communities 18 . 6. 85 COMMISSION REGULATION (EEC) No 1635/85 of 17 June 1985 amending Regulation (EEC) No 2041/75 on special detailed rules for the applica ­ tion of the system of import and export licences and advance fixing certificates for oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 28 (3) thereof, Whereas Article 6 (3) of Commission Regulation (EEC) No 2041 /75 (3), as last amended by Regulation (EEC) No 710/81 (4), lays down the period for which export licences containing an advance fixing of the refund are valid ; whereas, with a view to harmonizing with similar provisions in other sectors and in the light of past experience, a longer period of validity should be introduced than that currently applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 6 (3) of Regulation (EEC) No 2041 /75 is hereby replaced by the following : '3 . An export licence where the refund is fixed in advance shall be valid from its actual day of issue until the end of the fourth month following that of issue.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. 0 OJ No L 213, 11 . 8 . 1975, p. 1 . (4) OJ No L 74, 20 . 3 . 1981 , p. 22.